
	

113 SRES 476 ATS: Recognizing the 350th Anniversary of the founding of the State of New Jersey and honoring the valuable contributions of people of the Garden State.
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Menendez (for himself and Mr. Booker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 350th Anniversary of the founding of the State of New Jersey and honoring the valuable contributions of
			 people of the Garden State.
	
	
		Whereas, in 1664, the parcel of land between the Delaware and Hudson Rivers came under the control
			 of the English, who named the land New Jersey;Whereas the State of New Jersey played an instrumental role in the success of the 13 original 
			 colonies during the American Revolutionary War, serving as the location of
			 more military
			 engagements than any other colony during the American Revolutionary War,
			 including 2 pivotal colonial victories at Trenton and Princeton in the
			 winter of 1776;Whereas, in 1789, the State of New Jersey became the first state in the United States of America to
			 ratify the Bill of Rights, which is the first 10 amendments to the United
			 States Constitution;Whereas men and women of the State of New Jersey, such as Thomas Mundy Peterson, Alice Paul, and
			 Paul Robeson, bravely challenged our country to recognize and support
			 equal and just rights of citizenship for all people of the United States;Whereas the State of New Jersey has been a veritable cauldron of culture, contributing iconic and
			 talented artists in literature, film, theater, dance, music, and visual
			 arts;Whereas world renowned scientists and scholars, including Thomas Alva Edison and Albert Einstein,
			 conduct their research and launch their discoveries in laboratories and
			 institutions throughout the State of New Jersey, resulting in the State of
			 New Jersey serving as a birth place for inventions and innovations that
			 fundamentally change the way humans interact with each other and the world
			 around them;Whereas the State of New Jersey has been a leader in developing and engineering formative
			 infrastructure and transportation accomplishments, from the Morris Canal
			 and the Delaware and Raritan Canal to the iconic Garden State Parkway, as
			 well as the now ubiquitous Jersey Barriers that provide for the safety of drivers and passengers on roads throughout the United States;Whereas, in 1954, the New Jersey State Legislature passed legislation for the State of New Jersey
			 to officially adopt the nickname of the Garden State, a proud acknowledgment of the State of New Jersey's strong agricultural heritage and reflection
			 of the continued abundance of blueberries, cranberries, peaches, and other
			 produce that contribute to the State of New Jersey’s robust agricultural
			 industry;Whereas New Jerseyans take pride in enjoying and preserving the State of New Jersey's vast natural
			 resources, including the 130 miles of sandy beaches along the shore, as well as the 1,000,000 acres of Pine Barrens that constitute the United State’s first National
			 Reserve; andWhereas it is fitting and desirable that the people of New Jersey and the United States celebrate
			 the current and historic role of the State of New Jersey in the United
			 States: Now, therefore, be it
		
	
		That the Senate recognizes and celebrates the 350th  anniversary of the founding of the State of New Jersey.
		
